EXAMINER’S COMMENT/EXAMINER’S AMENDMENT/REASONS FOR ALLOWANCE
EXAMINER’S COMMENT
Claim Objections
The objection to claims 3, 5 and 6 is withdrawn in response to the Amendments filed on December 19, 2020.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 15 directed to the invention of Species I that is non-elected without traverse.  Accordingly, claim 15 has been cancelled.

Drawings
The objection to the Fig. 15 is withdrawn in response to the Remarks filed on December 19, 2020.
The drawings are objected to because the recessed portion of the outer case is not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
As stated in the Advisory Action mailed November 24, 2020, the Amendment to Fig. 14 is not clear.  To explain, it is not clear whether the pointer for 111e is point to the corner in front of the pointer or to the space 140.  The Examiner discussed this drawing objection with the Applicant’s representative in the Examiner’s Initiated Interview of April 20, 2021.  

Claim Rejections - 35 USC § 112
The rejection of claims 16-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on December 19, 2020.

Allowable Subject Matter
Claims 1, 3-11, 14 and 16-20 are allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims

Please amend the claims as follows:

15.  (Cancelled).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, Kim et al. (US 2005/028069), Seo (EP 1,804,328) and Hong et al. (US 2005/0069763), teaches all of the limitations of claim 1 with the exception of:
where the projecting portion and the energy storage device are brought into contact and abut each other.  

The following is an examiner’s statement of reasons for allowance: the prior art of record, Kim et al. (US 2005/028069), Seo (EP 1,804,328) and Hong et al. (US 2005/0069763), teaches all of the limitations of claim 1 with the exception of:
the adhesive material being positioned in the recessed portion. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724